United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 09-1619
                                  ___________

Chantharangsy Khamvongsa,              *
                                       *
            Appellant,                 *
                                       *    Appeal from the United States
      v.                               *    District Court for the Western
                                       *    District of Missouri.
Warden Marty Anderson,                 *
                                       *    [UNPUBLISHED]
            Appellee.                  *
                                  ___________

                            Submitted: February 9, 2010
                               Filed: February 23, 2010
                                ___________

Before WOLLMAN, COLLOTON, and GRUENDER, Circuit Judges.
                        ___________

PER CURIAM.

      Chantharangsy Khamvongsa, a federal inmate currently incarcerated in
Missouri, appeals the district court’s1 denial of relief under 28 U.S.C. § 2241. We
affirm for the reasons stated by the district court. See 8th Cir. R. 47B.
                        ______________________________



      1
        The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri, adopting the report and recommendations of the Honorable
James C. England, United States Magistrate Judge for the Western District of
Missouri.